 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-257 MCE

12                                Plaintiff,            MODIFICATION TO THE PROTECTIVE ORDER
                                                        (ECF NO. 19)
13                          v.

14   RAHMAN LAKHANI, et al.

15                               Defendants.

16

17          By this stipulation, the parties now move to modify the Protective Order in this case, to allow the

18 defendant, Rahman Lakhani, to produce the following pages of Protected Materials to the Illinois

19 Department of Revenue: (1) LAKHANI_31019-31304; (2) LAKHANI_31305-31574; (3) LAKHANI_

20 21577-21586; and (4) LAKHANI_23369-23651.
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                         1
 1   Dated: January 24, 2020                  MCGREGOR W. SCOTT
                                              United States Attorney
 2

 3                                      By: /s/ ROSANNE L. RUST
                                            ROSANNE L. RUST
 4                                          Assistant United States Attorney
 5
     Dated: January 24, 2020                  /s/ PATRICK K. HANLY
 6                                            Patrick K. Hanly
                                              Counsel for Defendants
 7                                            Rahman Lakhani, N. Ali Enterprises,
                                              Inc., and 21 Century Distribution, Inc.
 8

 9                              FINDINGS AND ORDER

10        IT IS SO FOUND AND ORDERED.

11 Dated: January 27, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                          2
